A party seeking to vacate a default in appearing or answering and to serve a late answer must demonstrate a reasonable excuse for the default and a potentially meritorious defense to the action (see CPLR 5015 [a] [1]; Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138, 141 [1986]; Heidari v First Advance Funding Corp., 55 AD3d 669 [2008]; Levi v Levi, 46 AD3d 519 [2007]; 599 Ralph Ave. Dev., LLC v 799 Sterling Inc., 34 AD3d 726 [2006]; New York & Presbyt. Hosp. v Travelers Prop. Cas. Ins. Co., 27 AD3d 708 [2006]). The good faith belief of the president of the defendant Raven Brands, Inc. (hereinafter Raven), that his telephone conversation with the plaintiffs
*1042attorney and his subsequent letters denying the allegations in the complaint were sufficient to answer the complaint did not constitute a sufficient excuse for the default, particularly since the plaintiffs attorney responded by letter stating that Raven was in default in answering the complaint (see Tucker v Rogers, 95 AD2d 960 [1983]). Furthermore, Raven’s erroneous assumptions regarding the validity of the action and the need to defend did not constitute reasonable excuses for its default in answering and for its almost four-month delay in appearing in this action (see Yao Ping Tang v Grand Estate, LLC, 77 AD3d 822, 823 [2010]; Awad v Severino, 122 AD2d 242 [1986]; Passalacqua v Banat, 103 AD2d 769 [1984]). Moreover, the affidavit of Raven’s president, which contained only conclusory assertions without any evidentiary support, was insufficient to establish a potentially meritorious defense to the action (see Kolajo v City of New York, 248 AD2d 512, 513 [1998]; Peterson v Scandurra Trucking Co., 226 AD2d 691, 692 [1996]; Lener v Club Med, 168 AD2d 433, 435 [1990]).
Accordingly, the Supreme Court should have denied Raven’s renewed motion, in effect, inter alia, to vacate its default. Rivera, J.E, Florio, Dickerson, Hall and Roman, JJ., concur.